Underwood, Judge.
In Reuben v. First Nat. Bank, 146 Ga. App. 864 (247 SE2d 504) (1978), we held that summary judgment was properly granted defendant bank and its subsidiary because of "legal deficiencies” in plaintiffs’ suit against them with respect to acquisition and construction loans. Plaintiffs now appear to urge, with great imprecision, those same matters as defenses to defendant bank’s counterclaims against them on promissory notes. As no authority is cited to show that these matters, which we held to be insufficient to support the original claim, are sufficient as defenses to the notes sued upon in the counterclaims, we must affirm the trial court’s grant of summary judgment to the bank upon its showing that the notes had been executed by plaintiffs and were due and unpaid.
"The purpose of the Summary Judgment Act, as we have interpreted it, would be defeated if a party opposing *477a motion for summary judgment was permitted to defeat the motion by suggesting so vague a defense as to prevent the movant or the court from ascertaining the theory behind the defense.” Meade v. Heimanson, 239 Ga. 177, 180 (236 SE2d 357) (1977).
Argued July 12, 1979
Decided September 4, 1979
Rehearing denied September 25,1979
Edwin J. Reuben, pro se.
Wayne C. Crowe, for appellees.

Judgment affirmed.


McMurray, P. J., andBanke, J., concur.